Citation Nr: 1013103	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 
1966 and from May 1975 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for emphysema.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
emphysema had its onset in service.


CONCLUSION OF LAW

The Veteran's emphysema was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
However, the Veteran's emphysema is not a condition for 
which service connection may be granted on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for 
compensation claims based on asbestos exposure.  VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran contends that he was exposed to asbestos while 
working as a boiler tender aboard the USS Weiss from 1962 to 
1966.  He claims that alleged exposure to asbestos later 
resulted in his development of emphysema.  The Veteran also 
had possible asbestos exposure when he worked as a boiler 
technician and automatic combustion control maintenance man 
in the Navy Reserves, and when he worked as a remote boiler 
operator in the civilian sphere at Fort Stewart.  

Service connection is in effect for pleural disease of the 
lungs secondary to asbestos exposure.  Thus, the Board finds 
that the Veteran was most likely exposed to asbestos in 
service.  Mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  
The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between the current disability and exposure to 
asbestos in service.  Hickson v. West, 12 Vet. App. 247 
(1999).

Service medical records reflect that the Veteran suffered 
from a number of upper respiratory infections beginning in 
August 1982.  On October 1985 annual physical examination, a 
chest X-ray was positive for changes consistent with early 
chronic obstructive pulmonary disease.  In December 1986, 
the Veteran was treated for a cough, shortness of breath, 
and fever.  A chest X-ray revealed apical pleural thickening 
and small bullous blebs in each apex.  In January 1986, the 
Veteran was treated for bronchitis that included right-sided 
chest pain and a nonproductive cough.  A chest X-ray 
reflected RLL infiltrates.  The assessment was pneumonia. 
The Veteran was given antibiotics.  On follow-up, his 
pneumonia was found to be resolving.  In March 1989, the 
Veteran was treated for a dry cough.  A chest X-ray 
reflected apical bilateral bullous disease.  In March 1989, 
he was treated for a sore throat and productive cough, 
diagnosed as an upper respiratory infection.  In May 1989, 
the Veteran reported experiencing headaches, fever, and 
hoarseness.  He was diagnosed with an upper respiratory 
infection and viral laryngitis.  A May 1989 chest X-ray 
reflected bilateral apical pleural thickening with multiple 
abnormal apical densities that were thought to be related to 
a prior inflammatory disease.  There was additional 
bilateral pleural thickening that might have been related to 
asbestos exposures.  

Post-service private treatment records reflect that in 
January 1998, a CT scan revealed peri-septal emphysema with 
recent right pneumothorax.  The pneumothorax was resolved 
with the placement of a chest tube.  The hospital discharge 
report reflected that the Veteran had recently experienced 
an onset of pleuratic chest pain and dyspnea, as well as a 
strong cough.  He was noted to have a sixty to seventy years 
history of smoking and a history of emphysema.  An April 
1998 lung biopsy pathology report revealed chronic 
pleuritis, moderate, and interstitial fibrosis of lung 
parenchyma.  A record dated in 1999 reflects that the 
Veteran had a history of his lung collapsing three times in 
the past, with the most recent surgery in June 1998.  It was 
noted that he had a history of smoking three packs of 
cigarettes per day, but that he was now only smoking one 
pack per day.  He complained of shortness of breath and a 
nonproductive cough.  He was assessed as suffering from 
bronchitis.  In July 2004, the Veteran was noted to have a 
history of an emphysematous bleb.  

On January 2006 VA examination, the Veteran reported that he 
had been diagnosed with emphysema in 1998 or 1999.  He 
reported that his June 1998 surgeon had told him that his 
lung condition was not caused by cigarette smoking but was 
instead related to some other kind of condition.  He stated 
that the physician would not document that opinion.  He 
stated that he had smoked for forty years but had quit in 
June 2004.  He reported that he had shortness of breath when 
completing any kind of strenuous task.  He had been 
diagnosed with pneumonia four to five times in the previous 
ten years.  He had not been hospitalized for his respiratory 
conditions since June 1998.  After physically examining the 
Veteran and administering a pulmonary function test, the 
examiner diagnosed the Veteran with emphysema with history 
of right thoracotomy.  There was also asymmetric biapical 
old inflammatory disease. 

A September 2006 private CT scan reflected irregular 
densities at both lung apices, primarily plural, thought to 
be possibly related to asbestos exposure.  There were also 
numerous blebs bilaterally.  

In December 2006, the Veteran's claims file was forwarded to 
the January 2006 VA examiner for an etiological opinion.  
The examiner reviewed the Veteran's claims file and service 
medical records, making note of all relevant historical 
information, including in-service respiratory diagnoses and 
post-service treatment.  The examiner concluded that the 
Veteran in fact suffered from two separate and distinct 
conditions that affected his lung function, but that the two 
conditions were of differing etiologies.  While the Veteran 
did suffer from an asbestos related condition, that of 
pleural disease, he also suffered from emphysema, a 
condition unrelated to asbestos exposure.  The examiner 
explained that the Veteran's emphysema was instead related 
to chronic smoking, and that his January 1998 pneumothorax 
and resulting surgery was mot likely related to his 
emphysema, rather than to an asbestos related condition.  
The Veteran's history of working as a boiler tender in the 
Navy in the 1960s, and his history of abnormal X-rays 
revealing pleural thickening and pleuritis, was strong 
evidence of asbestos exposure.  Subsequently, the Veteran 
was service-connected for pleural disease of the lungs.  

In this case, the Veteran's emphysema has been determined to 
be unrelated to asbestos exposure.  Service connection for 
emphysema on that theory is therefore not warranted.  
However, the Board finds that the Veteran is instead 
entitled to service connection for emphysema on a direct 
basis.  While the Veteran's emphysema has been determined to 
be related to cigarette smoking, he engaged in that habit 
for over forty years, including while he was in service.  
Most importantly, service medical records document the early 
manifestations of the Veteran's current emphysema.  
Specifically, a December 1986 chest X-ray revealed small 
bullous blebs in each apex.  In March 1989, the Veteran was 
diagnosed with apical bilateral bullous disease.  These 
findings and diagnoses comport with the December 2006 
diagnosis of bullous emphysema.  Notably, bullous disease 
indicates the presence of bullae, or blebs, which are single 
or multiple large cystic alveolar dilatations of the lung 
tissue, leading to emphysema, a pathological accumulation of 
air tissue in the lungs.  Dorland's Medical Dictionary 263, 
613 (31st ed. 2007).  Accordingly, as the disease process 
from which the Veteran currently suffers was first 
identified in service, the Board finds that the evidence in 
this case supports the Veteran's claim.  Without evidence to 
the contrary regarding the onset and continuity of the 
Veteran's emphysema, service connection is warranted. 

Resolving all doubt in favor of the Veteran, the Board finds 
that entitlement to service connection for emphysema is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for emphysema is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


